SENTENCIA
Supermercados Amigo, Inc., es uno de los siete inquilinos del Centro Comercial localizado en la Avenida Jesús T. Pi-ñero esquina Avenida San Patricio en Río Piedras. El Centro Comercial pertenece a Central Plaza Corporation. Esta es responsable de la limpieza de las áreas comunes del Centro que incluye el área de estacionamiento para 100 automóviles. La obligación de limpieza de Central Plaza surge del contrato de arrendamiento con los inquilinos. Por acuerdo verbal Central Plaza encomendó la limpieza a Supermercado Amigo quien provee un empleado para ello y recibe un reembolso de Central Plaza equivalente al 75% del sueldo del referido empleado en consideración a que dicho empleado dedica parte sustancial de su tiempo a la limpieza de las áreas comunes.
La demandante hizo una compra en Supermercado Amigo y luego de abandonar el local y adentrarse en el área de esta-cionamiento resbaló y cayó al pavimento. La causa de la caída según las determinaciones del juzgador de los hechos, fue una cáscara de mangó “prietuzca” cuyos residuos pudo obser-var la demandante, después de la caída, en el pavimento y en el taco del zapato al tocarlo con los dedos. Según la propia admisión de la demandante en su alegato, al caminar ésta sobre el pavimento no iba mirando al piso ya que estaba bus-*658cando a su hija quien la esperaba en el automóvil en el área de estacionamiento. La demandante sufrió contusión en el pie izquierdo y fractura en el 5to. metatarsiano. Fue enyesada en el Centro Médico por dos semanas para inmovilizarle el pie izquierdo y re-enyesada por alrededor de tres semanas adicionales.
Instó demanda contra Supermercados Amigo, Inc., Central Plaza Corporation y su compañía aseguradora. El tribunal recurrido declaró sin lugar la demanda contra Supermercado y con lugar la instada contra Central Plaza Corporation y su aseguradora. Estas dos últimas recurren ante nos, y en lo que es sustancial, sostienen que la negligencia en todo caso sería de Supermercado Amigo, cuyo empleado estaba a cargo de la limpieza. Aunque aceptan haber contratado la limpieza de las áreas comunes con Supermercado Amigo, niegan la rela-ción de agencia. Impugnan además la determinación que hace el tribunal de instancia sobre negligencia, y la imposición de daños.
La única prueba de negligencia ofrecida por la deman-dante contra los demandados fue el haber observado “resi-duos” de una cáscara de mangó “prietuzca” en el pavimento y en el taco del zapato “al tocarlo con los dedos.” No hay prueba de que el empleado a cargo de la limpieza hubiese sido negligente en el desempeño de sus funciones. Por el contrario el juez de instancia concluyó que había cumplido fielmente sus obligaciones y que habiendo actuado dentro de las ins-trucciones dadas por su principal o mandatario Supermer-cado Amigo no era responsable. No habiendo prueba de que Supermercado Amigo actuara fuera de las instrucciones que recibiera de su principal Central Plaza es de presumir que Central Plaza tampoco es responsable.
La única controversia que debe dilucidarse es si la presen-cia de unos “residuos” de una cáscara de mangó “prietuzca” en el pavimento de un área de estacionamiento de cien auto-móviles por donde transitan innumerables vehículos y per-*659sonas, y la que pasara desapercibida del empleado de la lim-pieza y aun del propio transeúnte constituye la negligencia por omisión que impone el Art. 1802 del Código Civil, a saber:
“El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.”
La omisión que pudo haber habido de parte del empleado de limpieza al no detectar los residuos de la cáscara prietuzca de mangó no constituye culpa o negligencia en vista de la aparente pequeñez de los residuos, del tamaño del área de estacionamiento y del hecho de que por allí transitaban per-sonas y vehículos que acudían a los siete establecimientos que allí radicaban. Nuestra conclusión encuentra apoyo en la falta de prueba de que el empleado no hubiese sido diligente en el desempeño de sus funciones.
Existe una línea de casos que sostiene que cuando una persona o empresa mantiene abierto un establecimiento al público, con el objeto de llevar a cabo operaciones comerciales para su propio beneficio, debe mantener dicho estableci-miento en condiciones de seguridad, que la persona inducida a penetrar en él no sufra ningún daño. Así en Gutiérrez v. Bahr, 78 D.P.R. 473 (1955), referente a lesiones producidas por un abanico eléctrico instalado en el plafón hicimos res-ponsable de los daños al dueño del establecimiento. En Goose v. Hilton Hotels, 79 D.P.R. 523 (1956), imputamos responsa-bilidad al demandado por lesiones producidas por una esca-lera mojada instalada en un hotel. En Santaella Negrón v. Licari, 83 D.P.R. 887 (1961), resolvimos que había falta de cuidado debido al público al tener el dueño de un edificio una puerta que abría hacia un corredor lesionando a una persona que caminaba por el pasillo en el momento que alguien abrió la puerta hacia dicho pasillo. También en Weber v. Mejías, 85 D.P.R. 76 (1962), encontramos que acarreaba responsa-bilidad el tener una escalera lisa instalada en una casa de apartamientos en la cual se había establecido un taller de *660costura. Finalmente en Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963), sostuvimos que el dueño de un negocio de colmado es responsable de los daños causados a una cliente que resbaló dentro del establecimiento sobre una cáscara de guineo. La teoría detrás de la doctrina es que corresponde al dueño del negocio o al propietario el mantener el "área de invitación” como un sitio seguro. Véase Aponte Betancourt, supra, a la pág. 655.
En todos los casos mencionados se trataba de condiciones peligrosas existentes dentro de los establecimientos corres-pondientes las cuales eran de conocimiento de los dueños o propietarios o su conocimiento podía imputárseles a éstos. Esas áreas estaban bajo el control absoluto de los demandados y naturalmente cargaban con las consecuencias resultantes. No son pues aplicables al caso de autos.
En éste se trataba de áreas públicas abiertas comunes a todos los establecimientos allí radicados. Y, aunque normal-mente los dueños de los negocios servidos por esas áreas pú-blicas comunes son responsables de mantenerlas libres de obstáculos, trampas y sitios resbalosos, los hechos de este caso demuestran que se trata de residuos pequeños de una cáscara de mangó en un área extensa y de una gran circula-ción de vehículos y personas, cuyos residuos bien pueden haberse adherido a las gomas de un automóvil o haberlos ti-rado una persona al pasar, sin que se demostrase culpa o negligencia del demandado. El propio tribunal de instancia concluyó que el demandado “había cumplido fielmente sus obligaciones.”
La parte demandante recurrida compareció a requeri-miento nuestro a mostrar causa por la que no debíamos revo-car la sentencia dictada por el tribunal de instancia o en la alternativa dividir la responsabilidad entre las partes a base de negligencia comparada. No nos ha persuadido de que la sentencia debe prevalecer.
*661Se expide el auto solicitado, se revoca la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 28 de abril de 1977 en el caso civil 74-6517, Isabel Rivera Ramírez v. Supermercados Amigo, Inc., Central Plaza Corporation, Compañía Aseguradora National Insurance Co., y se declara la demanda sin lugar.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Asociado Señor Irizarry Yunqué emitió voto disidente al que se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Rigau no intervino.
(Fdo.) Ernesto L. Chiesa Secretario
—O—